Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 1 of 24 PageID #: 66

                               UNI ED STATES DISTRICT COURT                                 FILED
                                                                                        U. S. DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS                            EASTERN DISTRICT OF TEXAS



                                                                                            FEB 5 2020
 Ralp Lynn Ferguson, Jr,
                                                                   1:17cvG0295 gy
 v.                                                     Civ. No.                   DEPUTY.

  J. KEITH STANLEY,
  individually and as partner at
  FAIRCHILD, PRICE, HALEY & SMITH,
  LLP.


                 AFFIDAVIT IN SUPPORT OF CLERK S ENTRY OF DEFAULT

      I hereby certify that I am the plaintiff or the attorney of record for the pl intiff in the above
 cause, and that defendant J. KEITH STANLEY was served by the following
 method: persona| service of Summons and Complaint with attachments, Docket Entry
         1, a true and correct copy attached hereto as Exhibit 1, was made on J. KEITH
        STANLEY at 413 Shelbyville St., Center, TX 75935, on September 28, 2017,
        by state licensed process server Jimmy Wagstaff SCH#10383. Mr. Wagstaff's
         Affidavit of Service was entered into this case record by Plaintiff at Docket
         Entry 6 on October 10, 2017, and a true and correct copy is attached hereto as
         Exhibit 2.
        I further certify that the defendant has failed to serve an answer or other responsive pleading;
 no extension has been granted or any extension has expired; the defendant is neither an infant (under
 age 21) nor an incompetent person; the defendant is not in the active military service of the United
 States of America or its officers or agents or was not six months prior to the filing of the case.

         The Clerk is requested to enter a default against said defendant.



                                                    Ralph Lynn Ferguson Jr.




         SWORN TO and subscribed before me on the day of 2020.
 Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 2 of 24 PageID #: 67


                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

Ralph Lynn Ferguson, Jr,                  §
                                          § CIVIL ACTION NO. I:17cv00295
V.                                        §
                                          § JURY REQUESTED
J. KEITH STANLEY,               §
individually and as partner at §
FAIRCHILD, PRICE, HALEY & SMITH, LLP. §

               AFFIDAVIT IN SUPPORT OF CLERK S ENTRY OF DEFAULT


                                      EXHIBIT 1

                      Complaint with attachments. Docket Entry 1
      Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 3 of 24 PageID #: 68



                                                                                         JUL 1 0 2017
                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS                    BY
                                       BEAUMONT DIVISION                        DEPUTY

 Ralph Lynn Fer uson, Jr,                            §
                                                     § CIVI ACTION NO. In v
 v.                                                  §
                                                     §                JURY REQUESTED
 J. KEITH STANLEY,                                   §
 individually and as partner at                      §
 FAIRCHILD, PRICE, HALEY & SMITH, LLP. §

                               PLAIMmE:S„OMGlNM COMgLAINT

TO THE HONORABLE UNITED ST TES DISTRICT COURT:

         COMES NOW, Ralph Lynn Ferguson, Jr. complaining of J. Keith Stanley individually as well

as professionally as a partner at FAIRCHI D, PRICE, HALEY & SMITH, LLP. and for cause of action

would respec fully sho the Court:

                                     A, NATURE OF THE CAUSE

  1. This is a civil action for professional negligence, gross negligence, malice, intentional Inflection

of em tional distress and frau in violation of laws under Texas Statutes.

                                          B. JURISDICTION

  2. T e Court as di ersity jurisdiction of this action under 28 U.S.C. 1332(a)(1).

                                               C. VENUE

  3. Venue is proper in the United States District Court for t e Eastern District of Texas, Beaumont

Division under 28 U.S.C. § 1391(b)(1) because the defendant resides in this judicial distr ct.

                                              D. PARTIES

 4. Plaintiff, Ralph Lynn Ferguson, Jr. (herein Plaintiff or “Ferguson”), is an individual that is a


citizen of Louisiana state. Plaintiff has standing and capacity to bring his lawsuit and the correct

de endant is being sued in his correct capacities.
   Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 4 of 24 PageID #: 69




  5. J. Keith Stanley ( erein Stanle ), is an individual residing in Texas. Stanley is a licensed

attorney in the state of Texas and partner in the law firm of FAIRCHILD, PRICE, HALEY & SMITH,

LLP.. Mr. Stanley is being sued individually and professionally as a part er in the law firm of

Fairchild, Price, Haley & Smith L.L.P. Stanley may be served with process at Fairchild, Price, Haley &

Smith L.L.P., 413 Shelbyville Street, P.O. Drawer 1719, Center, Texas 75935.

                                   E. CONDITIONS PRECEDENT

  6. All condit ons precedent have been erf rmed or have occurred.

                                               E FAC S

  7. On August 5, 2014, Plaintiff while in Newton County was arrested for failure to identify Texas

Penal Code 38.02 by Texas Department of Public Safety Trooper E ic Ma cine Dunn and three Newton

County Sheriffs Deputies and one Newton City Police Officer. See attached; Plaintiffs Exhibit 1;

Affidavit and Complaint for Warrant of Arrest and Detention of August 5, 2014, against Plaintiff.

  8. The above mentioned arrest of August 5, 2014 resulted in a criminal charge of failure to i entify

against Plaintiff which was prosecuted by Newton County Prosecutors Office through Justice of the

Peace Precinct 1 Court.

  9. Unknown to Plaintiff at the time, on November 19, 2014, Stanle was a ointed criminal

defense counsel on Plaintiffs failure to identity charge. See attached; Plaintiffs Exhibit 2; Order of

District Judge Mixson appointing Stanley as counsel.

  10. On December 5, 2014, JP Court no ified Plaintiff that his December 11, 2014, trial date had

been postponed to a later date and the notice did not specify as to what the later date would be.

 11. Plaintiff was info med by the court's clerk the reason for the above mentioned December 1,


2 14, trial date postponement was to give defense attorney time to prepare.

 12. Though Plaintiff is completely unaware of this fact, February 5, 2015, is the last possible date to


                                                    2
   Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 5 of 24 PageID #: 70




 file Notice of TORT Claim for remedy against state and or non-state entities for the August 5, 2014,

 arrest of P aintiff which occurre without probable cause.

   13. On March 31, 2015, Plaintiff having neither received formal papers o informal papers

 identifying Stanley as his court appoin ed criminal defense counsel nor any contact from Stanley or the

 law offices of Fairchild, Price, Haley & Smit , L.L.P. traveled to Newton County to look at is court

record located at New on County Justice of the Peace Precinct 1 Court however, there was no criminal

case comt file in t at court on Plaintiff.

  14. Later on March 31, 2015, Plaintiff traveled to e Newton County Co r house where he

obtained a copy of the order appointing S anley as counsel in he herein, ment oned JP Court case from

the Newton County District Court Clerk's Office. See attached; Plaintiffs Exhibit 2; Order of District

Ju ge Mixson appointing Stanley as counsel.

  15. On April 1, 2015, Plaintiff was contacted by Stanley for the first time via a telephone call

(herein St ley's telephone call).

  18. Stanley's telephone call whic was the first comm nication by Stanley with Plaintiff, was made

4 months and a week after Stanley's appointment as counsel and 7 mo ths and 3 weeks after Plaintiffs

warrantless arrest hich lacked probable cause herein mentioned.

  17. During Stanley's telephone call he d scussed his strategy for efending Plaintiff against is

failure to identify charge.

  18. Dur ng Stanley's tele hone call Plaintiff expressed dire concerns about having been arrested for

a non-arrestable offense, having his car windo broken, having to b rrow money to get out of jail,

having to pay to get his car from the towing company hich seized Plaintiffs car as a result of the

arrest, and the great inc nvenience and st ess of defending die char e against him wh c made no

sense.


                                                   3
   Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 6 of 24 PageID #: 71




   19. During Stanley's telep one call he told Plaintiff of a man indicted in 2007 and as just now 8

 years later going to court. Stanley said But t ere is no, there is no ya know set schedule about when a


 hearing is set or when a trial is scheduled just it varies. Which Plaint ff took from Stanley to mean

 that Plaintiffs failure to identify case could take many years.

   20. During Stanley's telephone call he was informed by Plaintiff that there was no riminal court

case file at the JP Precinct 1 Court concerning Plaintiffs failure to ident fy charge to hich Stanley

re l ed that was serious and he would look into it.

  21. Stanley never contacted Plaintiff in regards to any i formation he found out about the missing

JP Court, file on Plaintiff.

  22. During Stanley's telephone call he agreed to file a mot on to dismiss in Pla ntiffs case.

  23. During Stanley's telephone call Stanley said he wo ld send Plaintiff his co y of Plaintiffs court

file which he had gotten from the Newton District Attorney's Office.

  24. The above referenced case f le was received by Plaintiff on pril 4, 2015, however the file

Plaintiff received from Stanley totaling 24 pages was not a complete file as it contained none of the

several papers Plainti f had filed into that case prior to Stanley's appointment.

  25. On June 9, 2015, Plaintiff having not heard from Stanley in 3 months went to J.P. Co rt to

view h s JP Court case file and unlike on March 31, 2015, there was a file there said to be Plaintiffs file

however, there was no motion to dismiss done by Stanley as he had promised.

  26. Stanley has been Plaintiffs court appointed attorney for nearly 7 months and filed nothing into

the case.

 27. On July 3, 2015, Plaintiff received email from Stanley stating he will be filing motion t


withdraw as counsel.

 28. On July 17, 2015, Plaintiff traveled to Ne ton County tcf attend Stanley's hearing for his Motion


                                                      4
   Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 7 of 24 PageID #: 72




 to Withdraw as Counsel being heard in t e Newton County First Judicial District Court Judge Mixson

 which was he same judge that appointed S anley and who now gra ted Stanley's motion to withdra

over Plaintiffs numerous objections.

  29. Quote from transcript of earing for Stanley's motion to withdraw in response to his

appointment in Plaintiffs failure to identify case: MR. STANLEY: Can I address that real quick. The

J.P. case he's not entitled to a court appointed atto ey in a J. P. case. I would disagree t at I'm

appointed in t e J.P. cas . I am appointed in the felony case, whic is ow I got into it. However, as

the attac ed exhibit 2 clearly s ows Stanley was appointed as Plaintiffs counsel in his failure to

identify JP court case.

  30. The felony Stanley is referring to above was no billed by the Newton County Grand Jury.

  31. T e Newt n Co nty District Attorney stated the following at the hearing for Stanley's motion to

withdraw. MS. TRACY: " nd there was a felony charge that was somew at questionable. We were

waiting for more information on it. So, in the meantime, Mr. Stanley agreed and was appointed to

handle bot cases because we were hoping to be able to work everything out without ever needing to

go to grand jury."

  32. Stanley accepted the position of court appointed criminal defense attorney in Plaintiffs case

voluntarily.

                                  G. PROFESSIONAL NEGLIGENCE

  33. Stanley breached his duty of reasonable care in not contac ing Plaintiff for .19 eeks after his

appointment as Plaintiffs' counsel.

  34. Stanley should have known the nature and cause of the arrest of Plaintiff and as ne li en in

not disclosing to Plaintiff t at the criminal charge of failure to i entify against Plaintiff lacked probable

cause.


                                                      5
  Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 8 of 24 PageID #: 73




   35. Stanley was negligent in not filing papers into the case file including the motion to dismiss

 which Stanley promised he would do,

   36. Stanley was negligent in not disclosing to Plaintiff that for a prosecutor to pursue criminal

 charges lacking probable cause such as an arrest for a non-arrest-able ancillary charge of failure to

 identify was malicious on the part of that prosecutor.

                                          » GROSS NEGLIGENCE

   37. Stanley a criminal defense attorney should have known what constitutes an unlawful arrest and

of the remedy t at could have been p rsued under the Texas TORT Claims Act for false arrest and was

grossly negligent in not disclosing that information to Plaintiff i a timely manner.

                   I. INTENTIONAL INFLICTION OP EMOTIONAL DISTRESS

  38. Stanley's refusal to to communicate with Plaintiff for months after bei g appoi ted as counsel

was an intentional infliction of emotional distress.

  39. Stanley s refusal to file papers nto Plaintiffs JP Cour case was an intentional inflection of

emotional distress,

  40. Stanley's statement during is motion to withdraw earing that he did not represent Plaintiff was

an intentional inflectio of emotional distress.

  41. Stanley in telling Plaintiff that some cases can take many years o get to court was designed to

and did inflict emotional distress on Plai tiff.

                                                   ,L MALICE

  42. Stanley as a criminal defense attorney should have known what is an unlawful arrest. Stanle 's

in ot contacting Plaintiff in a imely manner, not disclosing that die criminal complaint lacked

probable cause, that the criminal prosecution of P aintiff was malicious, and not disclos g to Plaintiff

that there was a remedy for false arrest in the Texas TORT Claims Act were all malicious acts an


                                                       6
  Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 9 of 24 PageID #: 74




 omissions.

                                           K„ ACTUA FRAUD

   43. Stanley in telling Plaintiff he woul file a motion to dismiss in Plaintiffs criminal case when he

 never intended to do so was actual fraud.

  44. Stanley in telling Plain iff he would defend Plaintiff in t e criminal case against him although

he never intending to efend Plaintiff as later ev denced by his statement in is hearing on motion to

withdraw that he never represented Plaintiff was an actual fraud.

  45. Stanley's negligence in not disclosing to Plaintiff in a timely manner that Plaintiff ad a remedy

in t e TORT Claims ct which could have fforded Plaintiff remedy was a actual fraud.

                                             L. DAMAGES

  46. As a direct and proximate result of Defendant's conduct, Plaintiff suffered the following injuries

and damages.

       a. Pecuniary damages in defend ng Plaintiffs crim nal charge.

       b. Past mental anguish suffered.

       c. Future mental anguish.

       d. Loss of remedy t roug the TORT Claims Act of Texas against entities responsible for

Plaintiffs warrant ess and unlawful ar est on August 5, 2014, and the consequences t at followed,

which could have benefited Plaintiff.

       e. Exemplary damages.

                                          M. COMPENS TION

  47. s a result of Defendants actions Plaintiff seeks remedy thro gh the courts and request


compensation for his time spent in prosecuting this case ro se.

                                CONSTITUTION L CH LLENGE

                                                   7
  Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 10 of 24 PageID #: 75




   47, Plaintiff raises this his Constitutional Challenge to Attorney Fees in 42 U.S.C, § 1988(13), and

 any and all such Atto ey Fe s whether by statue or court order. Not only does an a ard of attorne

 fees cover work product of the attorney w ereas Pro se litigants as a none written rule are not entitle

 to compensation for their work, it is also t ue that at orney fees cover none work product expenses

making attorney fees e ther by stat te or court order favoritism for litigants represented by covering

more of the true cost of litigation. Attorney fees are uri- Constitutional in that they give unjust

advantage to one party over anoth r.

                                        DEMAND FOR JURY TRIAL

  48. Pursuant to Rule 38 of the Rules of Civil Procedure, the Plaintiff d m nds trial by jury n

this action of all issues so triable.

        WHEREFORE, PREMISES CONSIDERED, based on the foregoing allegations of

statutorily created causes o action, Plaintiff respectfully requests that Defendant be cited to appear and

answer, an that on final hearing, Plaintiff be awarded: c mpensatory damages in an amount greater

than the jurisdictional limits of this court; exe plary damages as permitted by law; special damages;

Post judgment interest on that amount at the legal rate; just compensation for time spent as Pro se in

pr secuting this cause; attorney fees - s ould any be incurred; costs of suit; and any and all other relief

that the court finds proper.



                                                     Respectfully submitted,



                                                     1192 Highw y 27
                                                     DeRidder, Louisiana 70634
                                                     ralDhsemail@hushmail.co
                                                     Phone: 337.462.2615
                                                     Fax: 337.462.0,541


                                                     8
Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 11 of 24 PageID #: 76




                  CIVIL ACTION NO,


                       FERGUSON V STANLEY

                      PLAINTIFFS EXHIBIT #1

                   AFFIDAVIT AND COMPLAINT

        FOR WARRANT OF ARREST AND DETENTION

           OF AUGUST 5 2014, AGAINST PLAINTIFF
 Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 12 of 24 PageID #: 77


                                                              O lm Nuntbar


     we sTAtt'Of te                               x in the              oHSG Hjasric                          ¦ -
                                                                           X (C 0NTY)(PIST <CT} court
                                                                           x   CT O &0. AT LA .
    ¦ cOTWorSwto *                              - '      S «n; KS Si OTifY ffXfir

                         tEEW ji         ¦ j f m          mi f>Mp&r( o                                                         i:
                               im t? i        me       ami <          v mtiAi i cif w. m s .                         of 5

     n« Unfi.' .nftjite l Airtaef, W Alter biAicj flniy r. .im fw a, cm oath t        i I5k; tellowlr.fj ctefn- ai
I, Tftl a i BlifelAah i< I.IIMQ (tVM'. ) t1 ava yond Mason to be ie nt i tte fasliW' int S rillC USpl.!,
                                                                               (not ri iuMho il? im/ t- igiKsi'.
XQJAtfi Stt fTON CtmfiPj, Tby-TS, id than and ( etAComnsIlih'f offense of-

                                        famj ik F m im ,                mm b/w it! frxp«; 8hm }}
                                                                 ¦ i wrienwa or' - .Clsm C

                           Aom&AmBSt temim w/mH m.WAmmm?1 1 trcpc 38 «(hHtHi
                                                                      tets Jail Peterty

 My > t ui ii;/? fteerfi.tttg steteiiicn! } i atsd upo , v/!i vbu vtd stin ouaiwe:

  OnAtKiU I b, 2 U, atJX!|'ro i(()ctei fi:?o !, Iioojjsi hdn fitj n, aiOjie.v) Una t gt -n M/I Voilcrav flAo, IJ l P
'£ A yy t i-Uupftsp tiy vw Safat b -lf • DmVT , fefflf arm, oh UP* ten ({|_fWM Odl in (io IMw, N /hm
dfjunty, ite.p UpCHi'.fj «M>ki wfAau.te'/ar fUftit 1, fa ,u d vi.teiO's*!te r. 'nffiyfti e ifrt-i iiilugfiiO-
XWflcSftex w »t t o l fo-F >ft «>;,t<y ar» jg-dri\' c tft-sfiQ¦I? ?                                    f h Ui.
  litv df in ffiQtiv atofl. I e pSr d to rfe dnv?) ills reason un tiif. slo an ftakt toseo-lfl titSv i Ilf ertta riia''
 dnywixtese to invidc* a y IdaKflf Hsi i tennaiiost ItiPluding hut nni llifiited fi: rivot lie- tiy/, titete ider ikni sjfi ear ,
 nc8rif>( drttfj of birt , nd tt oorfte tT.I ihu d iver roni jsted ttel (md ivi mlife nuoitert a, he was
 itfii in rtiinniefce, hr en ld wear h - shf. * b lt undnnn slh his am) hr-eati' ft was not tohrotebie, and Ihift h;: di not
 have t Identify mitelf unless he visa utvter ant-a! ! yUvi a t « tJriV i If o Ut»i t MdirUfy liimseif, ihur he v/ouM b
 lilf.& d unnur erres* far h IS to !>J«ntffy«"MC" ¦ St; 30.02(a) fra aut'o, ha war lawfull being e iaiucM fora safety halt
 yioUBno. 1 lie tmi bniiliftediiVr t nsftegjJ prc'ueni or give any infoimation phoui hirnci}trl rolfer! Sim wmr>v; tip and oiskorl,
 "i Im far am v«*> v/iffing fo tjo/14<id bariteatlcd hi self teuide cr I In t AjT.tf Mcvru-I aUcmpte were m de to reason wait
 tho tinUertftl -d drf>/g 4 wlr o I ilie rs iderititfed drives a rhunca to idonhfy hlrmaff, >o no ..veil, I lrt fh r
 unfcietdifiPd drivoi int h- was batfui pS corl u er am it fur bailing Its ihrnhfy hlm/olf. i oslmd tt dfmi li-l v tr? (SOiiiii
 k> opo iho door or 1 Init 1 rfid gor nut «v/n hte own. 1 try irulrteniiliad drivor mi ui to wit iih vahiete. I t»toi Simk th
 orivHite cUn v/lrrdaw, ttiilor nil thf dshrct .'. aids dut , opoimH itirnti * hed !h&driver if hn w{>ri tJOifty to S -f ul Oi hl&
 vefilctr. Ui drl r roSii> cd, f teen iruhHfAie i teo drtvf rte u feSy belt drvf fits untte.rifined driver if ho vvnc yomg to
 ,r of fife v itrla. 1 tto v-r iiiv-iissxfted Unit I mi ftia own, Tire unsderitii d itro <r v ss itton fi mfi aired v/sth hi s
 liandn lnmf hnhir. li bark fM tiiiktenliffed dtS or wss ti u to aported in she Nr jinn Cou ty! it wSrasc! (- imu s
 «T*fn -nc rrisi ! s vlte reAf ers psowN           v d)(*gi %9 -; et-mcnf o tea iMe.iiihtd ddwpfiorio trim hateg
 barked in toihn jeil C m Phn medfc r| .loryfeas rrymidctl to t a mia nitf p<m,s il V unklmtii d
  rivt r. I ho drir/ r ow rdomlfted hlnioolt H3 ifeljritrt'ry oji to ntoCaro l1lde rospun iio Out would not
  i ovWe ttiarn v.liSi arr tm o intormatian. Afte V&o Plus r ax .-t"' ft the Miiidfrii ufffXf drive) r nd riilnAaad him, tee
 UlM ntffM teivar wastaltoii irtto ie t-iewiem t :oun jali vtenue he was rr-Seawte to teejaU ttofito ba pi &rw O fur Pail
 to Identi * MO'1 PC 3 0y(n and Evading Am. i or DsU iten "SJE" •- PC 3B.01(b)(l)(b), T r. rmlii nPfrdd rfitVor Siiu/r
 toW irt jalf tetetealhisnar .Vto* olph Lynn Hrtrp son S idl roinsoci toitiuvteeany (/tearIni*atorAon rwion Cuumy
 Shalffe (h m cmid'it-ted a «>!d ji;;c on Ralph Lynn Pe juann and linaSiy ctmilmirto thattee li te .iffSsddm/ wate
 hlSR©Lly N .in,. R"!{jM-V<wv oote sy t,ri o eir.'tJ Teew :o v rW liceir                     (iftf'l<. rjif pt* TXOl.. /f ! -rft 1
was fielaa1: to teeiriekte - 1f 86 HfS ft/ ft,, Hvwiojs. iX /SS30.
Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 13 of 24 PageID #: 78




                                                                           .J
                                                                        , 4



                 USSCRIBGD TO. beftsrfe fft# iav fi sal fifarst oh this th* Sih <lav of Aueust, 2dl4,



                                                ./ kiz            £31
                                     | ) NsS rVPublfc' ¦ Q'!?a4cft;Offi f, inar 'fcrTSia'Steta.eCTexaa MEWTdtt Cot nty

 .Oi t te                 ttf;.              A             ;.       h               filsy                       ¦
 Bf airtg Affid it'Srtd ha 'dets «ilii«ftaff ®t»filii 'eaijee &«« e» ft;iif fe .'.llssiaiii 'ff'art an- 'wiTOnt fer
  f® adftiSied
                                                                                  f\                  \
                                                                                            In mi tar, NS WiON(. junty, Wy
Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 14 of 24 PageID #: 79




                  CIVIL ACTION NO.


                       1 ERCU ON V. STANLEY

                      PLAINTIFF S E HIBIT #2

    ORDER OF DISTRICT JUDGE MIXSON APPOINTING

                       STANLEY AS COUNSEL.
Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 15 of 24 PageID #: 80




  THfe Sf ATI' OP TEXAS                             )(      IN'THE,                  ,'COURT:

  ¦vs;                                             ¦K          OP
                                                            NEWTON COUNTYv f EX S



          w O'ri'. this m        .ijiay'of                          M         l: 'i'dvlsid'      a
  .jydfe or Msgigi tB of my right to represiiitefcten by couns l Ifii the. tr al .Of thfe'tbargefe).
   fjsridifig a'iaiiist: me, lam wltboyt.means't employ c tihsel of my own choosing ari I H reby
   fa west the Gdtjft to appoint -em et for me. I. lso sta . untie? oath that !¦' hive eo plete
  the/att&cfted gdeistipnnolfe concemin§ my fina cial resddrces and if X h ve been uestioned by
  the udge or Magistrate that all of my answers are true and cdfreef,

          The cliarges pending agdlh t ms' are ¦
                                                                                         '¦NO
  **** ¦ so you HAVE: j Sy Of a.iR' mmim c si' ? rm
        .iKSta, 'wh THi A#f |N'i¥ Rgp sfE ttie'fij.y.c;
          Is thls'a' Pfobafeioh :Vfdtd fo.h. (M.ottoh to. Revoke) Yes.                  ¦NO




         i,..Ny.eaffilhisare: $                   ..

         2.   The- sourteOf my ea liigs or Ineeme Isr ... ¦              ¦.., . -:


         3, i m / am no        (stri e one)      'iittetl and support        : childfeh.-

         .4.- My spoule s ea ings or income


         S. I own the follovving: property:
Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 16 of 24 PageID #: 81




          Si I have the folfewl ig: ftidney

                  .(a)    t Howe           fb) C ec ing Say infs)'.

         7,    ewe the foifowlng. d 6tS;




         .& 1 am / am not free ah'ball,

         X HAVE NO ABILITY TO OBTAIN CREDIT TO,RAISE FUNDS WITOWftICH TO: EMPLOY AN
  ATtWiB AND. ESIRe THE'COU T TO ASSiSN AN ATTORNEYTO. DEFEND ME. I DECLARE
  U BER'' PENALTY FOR PERJURY THAT THE FOKBOOINCTS- TRUE AUG dORftEC .


                                                   (Signatur ' of Declarant).

       ¦ SUSSOSilSB AND S ORN to befere: me on this the. : - , . . etey. Qf




                                                   NOTARY 'PUSLIC OR .PERSON ' ¦
                                                   AUTHORIZED TO AOAnISTER' OA HS'

                                                   Pri t 'Name': ¦              . ...
                                                   Capacity s




              'ORBa.ft:gEeAtt:6lW MltfaEST'.¥Q'R:. l>geiflfli£i flAlTftlftEI


           I- hersby appoint kigf as attorney tor the:defendaW i n
 ¦th'e'afcyg entitled and .numbered.case,

 f I her by find .fitilti defendant is rrot ndiseht under Standards a'ft'd procedures adopted
  n this county as eq ired by law.
 Case 1:17-cv-00295-MAC-ZJH
          I                 Document 16 Filed 02/05/20 Page 17 of 24 PageID #: 82




                                   UNITED STATES DISTRICT COURT
                                    EASTERN DIST ICT OF TEXAS                       BY
                                                                                     deputy.
                                        BEAUMONT DIVISION

Ralph Lynn Ferguson, Jr,                             §
                                                     § CIVIL ACTION NO. VAT X HS
v.                                                   §
                                                     §                JURY REQUESTED
J. KEITH STANLEY,                                    §
individually and as partner at                       §
FAIRCHILD, PRICE, HALEY & SMITH, LLP. §

                          NOTICE OF CONSTITUTIONAL QUESTION
     Plaintiff, Ralph Ferguson, serves this notice of constitu ional question on the U.S. Attorney General.

Plaintiff s Original Complaint challenges the constitutionality of Attorney Fees in 42 U.S.C. § 1988(b),

and any a d all similar Attorney Fees awarded by court order. Plaintiffs position is that such attorney

fees provide compens tion to represented arties far and above mere work product and in so doing

create an unfair advantage to thos who can either not afford an ttorney or choose not to be

represented by attorney. Plai tiff s belief is that he attorney fees as commonly implemented dea ly

established a practice o compensating represen ed parties for more than their attorney's work product

thereby crea ing a un air bias against unre resented parties. Plaintiff reserves the right to challenge this

matter of represented parties being compensated for legal cost that unrepresented parties are denied.


                                                      Respectfully submitted.




                                                      1192 Highway 27
                                                      DeRidder, Louisiana 70634
                                                      ralphsemail@hushmail.com
                                                      337.462.2615
                                                      337.462.0541
 Case 1:17-cv-00295-MAC-ZJH
          ?                 Document 16 Filed 02/05/20 Page 18 of 24 PageID #: 83




                                     CERTIFICATE OF SERVICE

       I certify that on July 10, 2017, a copy of Notice of Co stitutional Question was sewed by
certified U,S. mail, return receipt req ested, on Attorney General of the United States, Jeff essions.

Attorney General of the United States
Jeff Sessions
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001
phone 202-514-2000
 Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 19 of 24 PageID #: 84


                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

Ralph Lynn Ferguson, Jr,                §
                                        § CIVIL ACTION NO. I:17cv00295
V.                                      §
                                        § JURY REQUESTED
J. KEITH STANLEY,              §
individually and as partner at §
FAIRCHILD, PRICE, HALEY & SMITH, LLP. §

               AFFIDAVIT IN SUPPORT OF CLERK S ENTRY OF DEFAULT


                                    EXHIBIT 2

     Mr. Wagstaff's Affidavit of Se vice , "Summons” and "Proof of Service”
                                  Docket Entry 6.
Case
 Case1:17-cv-00295-MAC-ZJH
      l:17-cv-00295-MAC~ZJHDocument
                            Document166 Filed
                                        Filed 10/10/17
                                              02/05/20 Page
                                                        Page120
                                                              ofof
                                                                 3 24 PageID
                                                                   PagelD    #: 85
                                                                          #: 24




                                                ABEIP OEitlJBVjCE
                                     UNITED STATES DISTRICT COU T
                                                 Easte District of Texas
    Case Number: 1:17CV295                                                                                            OCT 10          $xA
                                                                                                                               201?
    Plaintiff:                                                                                                   By
    Ralph Lynn Ferguson, Jr.
    vs.

   Defendant:
   J. Keith Stanley I dividuall an as Partner at Fairchild, Price, Haley &
   Smith P.

    For:
    Ralph Lynn Fe guso
    1192 Highwa 27
    Deridder, LA 70634
    Receive by Plney Woods Process C o the 20t day of September, 2017 at 5:45 pm to e ser e on J.
    Keith Stanley, 413 Shelb ville Street, Center, TX 75935.

   I, i my agstaff, being duly sworn, depose and say that on t e 28th a of September, 2017 at 1:47 pm,
   I:

    PE SONA LY delivered a true copy of the Summons in a Ci il Action; Plai tiffs Original Com laint
   with Exhibits, to: J. Keith Stanley at the address of: 413 Shelbyville Street, Center, TX 75935 and
   informe said person of the contents therein, in compliance wit state statutes.


   I certif t at I am o er the ag of 18, a e no interest in the above action, and am a Certified rocess
   Server, in goo standin , in the judicial circuit in which the process was serve .




   Subscribe an S orn to efore me on the 29t a
   of Septe ber, 2017 by the affiant who is personally
                                                                              Plne Woods Process LLC
                                                                              3009 South John Redditt Dr.
                                                                              Suite E1 8
                                                                                ufkin, T 75904
                                                                              (936) 662-6320
                                                                              Our Job Serial Numbe : PWO-2D170Q0625
                                                                             Service Fee:

  STEFANIEK WAGSTAFF             Copyright© 1992*2017 Databare Serv ces, Inc. - Process Server's Toolbox V7,1g
  Netary Public St«t» of Texas
    MyCommesi«n#l30«352M
   My Comm, ex . Ma a 2020
      Case
      Case1:17-cv-00295-MAC-ZJH
           1:17-cv-00295-MAC-ZJHDocument
                                 Document166 Filed
                                              Filed10/10/17
                                                    02/05/20 Page
                                                              Page221
                                                                    of of 24 PageID
                                                                       3 PagelD     #: 86
                                                                                 #: 25

AO 440 (Rev. 06/12) Suronon* in « C il Action .

                              United States District Court
                                                             for the
                                                 Eastern District of Texas

                                                               )
                                                               )
                                                               )
              Ralph Lynn Ferguson, Jr. )
                       piaMtff(S)
                          v, j Civil Action No. \H c                                           T- ?
                                                                )
                  . KEITH STANLEY )
         individually and as artner at )
    FAIRCHILD, PRICE, HALEY & SMITH L.L.P. )
                      Defendan s) )

                                             S MMONS IN A CIVIL ACTION

To: (Defendant's mm a d address)

                                   J. KEITH STANLEY
                                   413 Shelbyville Street,
                                   P.O. Drawer 1719,
                                   Center, Texas 75935.


        A lawsuit has been filed against ou.

        Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you
are the Unite States or a Uni States agenc , or an officer or emplo ee of the United State escribed in Fed. R. Civ.
P, 12 (aX2) or (3) you must serve on the plaintiff an answer to the attache complaint or a otion un er Rule 12 of
the Fe eral Rules of Civil Procedure. The answer or otion must be ser ed on the plaintiff or plaintiff s atto ey,
whose name and address are:

                                      Ralph Lynn Ferguson, Jr.
                                       1192 Highwa 27
                                      De ldder, Louisian 70634


        If you fail to res ond, judg en by efault will be ntered against you for the relief demande in the complain .
You also ust file your answer or motion ith the court.



                                                                        CLESK OF COUflT
                                                                                               4. O'-fw .
Date: lO        L®tT
                                                                                Signature of Clerk or Deputy Clerk
        Case 1:17-cv-00295-MAC-ZJH
        Case l:17-cv-00295~MAC-ZJH Document
                                   Document16   Filed10/10/17
                                            6 Filed   02/05/20Page
                                                                Page
                                                                   3 22
                                                                     of 3ofPagelD
                                                                            24 PageID #: 87
                                                                                  #: 26

AO 440 <Bt». 06/12) Smamow la a Q tt tofaw {Page 3)

 Civil Action No.

                                                      PROOF O SERVICE
                   . (!Ms section should ot be filed with the co rt nless required by F d & C ft (I))

           This s mmons for (fame of Individual and iUle> If any) J, KEITH STANLEY
 was received ty me on (fate) / o/3e?[l

          p I pssontll served the summons on the Indi idual at {plate) y/j, £t 7Y7S13?
                                                      _   __           ar,friafe                      :or


           O IM tite flummons at the individual s residence or usual place of abode with {mm)
                                                          , a person of suitable age and discretion who resides there,
           on (datt) , and mailed a cop to the individual s last known address; or

               i served the summons on (name of individual)                                                    »whois
         ¦ designated by law to acce t service of process on behalf of {name <4organizaiiori)
                                                                          on (date) ; or

           O I relumed dm summons unexecuted because

           O Other &>« ):




  Additional infonnation regatding attempted service, etc:
 Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 23 of 24 PageID #: 88




Ralph Lynn Ferguson, Jr.
1192 Highway 27
DeRidder, Louisiana 70634
ralphsemail@hushmail.com
phone 337.462.2615
fax 337.462.0541

February 3, 2020

Clerk of Court David A. O'Toole
United States District Court
300 Willow St. Suite 104
Beaumont, Texas 77701-2217

RE: Ferguson v. Stanley Cause l:17cv00295

Mr. O'Toole,

Enclosed are the original and one copy of Plaintiff's corrected AFFIDAVIT IN SUPPORT OF
CLERK S ENTRY OF DEFAULT with exhibits.

Please file the copy among the papers in the above referenced cause and file stamp the original of the
notarized affidavit for returning to me in the self addressed stamped envelope provided for that
purpose.


If you have any questions I may be contacted at the above address.

Thank you in advance for your assistance in this matter.

Sincerely,




Ralph Lymi Ferguson, Jr.
                   u go
                          CO -I
                   5 M S.
                   6 gs
                   l_-l tvj P
                   O        'Tj
                             ro
                    u.
                    CO<       Q
                      l
                    :.J
                    PJ       o
                             p
                     !
                    O
                    cn




OT
fD
   Wdo
m ° 3. I
Pi
P
3 ... a, 0
o t=i C/2
ft C2 5 n
          ft
          WH
             §
ft
x rf
          a „
         O OJ
      &
      ft 6  2.
¦ i      ft &
o    ti
i.--» o   n
      Ji, Q



              o



                  -, j.- -ajii j
                  F3 StnOmOy,
                                       Case 1:17-cv-00295-MAC-ZJH Document 16 Filed 02/05/20 Page 24 of 24 PageID #: 89




                  $£39 fe- i 0
                   W -R «
                  s        -<Q
                    M             >m
                  SO               >
                                   u
